          Case 1:19-cv-08482-LJL Document 27 Filed 05/26/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                   May 22, 2020
                                                     Application for adjournment GRANTED IN PART.
By ECF                                               The Initial Pretrial Conference previously set for
Hon. Lewis J. Liman                                  May 29, 2020 is CANCELLED. In lieu of a status
United States District Judge                         letter, the parties shall appear for an Initial Pretrial
Daniel Patrick Moynihan United States Courthouse     Conference on June 30, 2020 at 3:30 p.m. The
500 Pearl St.                                        conference will proceed telephonically. Parties are
New York, NY 10007-1312                              directed to call (888) 251-2909 and use access code
                                                     2123101. A proposed Case Management Plan and
       Re:     Garcia v. Wheeler, 19 Civ. 8482 (LJL) Scheduling Order shall be submitted one week prior
                                                     to the conference.
Dear Judge Liman:                                                                             5/26/2020
        This Office represents Andrew Wheeler as Administrator of the U.S. Environmental
Protection Agency (“the Government”), the defendant in the above-referenced employment
discrimination case. We respectfully submit this letter seeking a further adjournment of next
week’s initial pretrial conference, in lieu of a proposed case management plan, because
mediation in this matter is ongoing.

        This case was automatically referred for mediation under Standing Order M-10-468 in
December 2019. A mediation conference was held February 6, 2020. Since that time, the
parties’ conversations with the mediator have continued, and the parties are continuing to explore
whether a resolution other than litigation may be possible in this case.

        Accordingly, we respectfully request an adjournment of the initial pretrial conference
scheduled for May 29, 2020 at 10:00 a.m. Plaintiff previously submitted two requests for
adjournment of the conference due to ongoing mediation, which the Court granted. We
attempted to consult with Plaintiff before submitting this letter, but we were unable to reach them
in time for today’s deadline. We propose submitting a further status letter by June 19, 2020.

       We thank the Court for its consideration.

                                                         Respectfully submitted,

                                                         GEOFFREY S. BERMAN
                                                         United States Attorney

                                                   By:       /s/ Talia Kraemer
                                                         TALIA KRAEMER
                                                         Assistant United States Attorney
                                                         Tel.:       212-637-2822
                                                         Fax:        212-637-2702
                                                         E-mail:     talia.kraemer@usdoj.gov

cc:    Steven M. Coren, Esq., Attorney for Plaintiff
